Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Timothy W. Menasco, on April 29, 2022. The application has been amended as follows: 

3.	in the claims: 
	Please Rewrite the Claims as follow:

1. (Cancelled) 
2. (Previously Presented) The method of claim 19, further comprising:
sending a third request to the server based on a success of the stream-pushing, wherein the third request is configured to inform the server of a success of the microphone-connecting.
3. (Cancelled)
4. (Previously Presented) The method of claim 19, further comprising:
re-establishing the TCP connection with the server, and sending the third request to the server through the re-established TCP connection. 
5. (Previously Presented) The method of claim 19, wherein the configuration document comprises an IP address for the stream-pushing, an audio sample rate, a code format and a code rate.  
6. (Original) The method of claim 2, said sending a third request to the server comprising:
sending the third request to the server in response to indication information sent by the server, wherein the indication information is configured to indicate that the server does not receive any stream-pushing data within a time period.
7. (Original) The method of claim 2, said sending a third request to the server comprising:
sending the third request to the server in response to not acquiring any data to be pushed within a time period.
8. (Cancelled)
9. (Previously Presented) The method of claim 20, said acquiring the configuration document based on the first request comprising:
sending a second request to a streaming media data center based on the first request, wherein the second request is configured to request the configuration document from the streaming media data center; and 
receiving the configuration document returned by the streaming media data center.
10. (Original) The method of claim 9, wherein the configuration document is generated by the streaming media data center based on a system load.
11. (Currently Amended) The method of claim 20 
12. (Cancelled)
13. (Previously Presented) The apparatus of claim 21, wherein the processor is further configured to perform the following operation: 
sending a third request to the server based on a success of the stream-pushing, wherein the third request is configured to inform the server of a success of the microphone-connecting.
14. (Cancelled) 
15. (Previously Presented) The apparatus of claim 21, wherein the processor is further configured to perform the following operations: 
re-establishing the TCP connection with the server, and sending the third request to the server through the re-established TCP connection. 
16. (Previously Presented) The apparatus of claim 21, wherein the configuration document comprises an IP address for the stream-pushing, an audio sample rate, a code format and a code rate.  
17. (Original) The apparatus of claim 13, said sending a third request to the server comprising:
sending the third request to the server in response to indication information sent by the server, wherein the indication information is configured to indicate that the server does not receive any stream-pushing data within a time period.
18. (Original) The apparatus of claim 13, said sending a third request to the server comprising:
sending the third request to the server in response to not acquiring any data to be pushed within a time period.
19. (Currently Amended) A method for communication processing, applicable in a client, comprising:
acquiring a first request, wherein the first request is configured to request to turn on a microphone and collect audio; 
establishing a transmission control protocol (TCP) connection with a server[[,]]; 
sending a second request to the server, wherein the second request is configured to request a configuration document required for microphone-connecting and stream-pushing, and the configuration document is configured to provide a setting item required for microphone-connecting and stream-pushing;
receiving the configuration document returned from the server; 
turning off the TCP connection with the server; 
parsing the configuration document[[,]]; 
turning on the microphone based on the setting item[[,]]; and
collecting the audio and implementing the stream-pushing, wherein the second request is an HTTP request, and the configuration document is returned by the server as a response to the HTTP request.
20. (Currently Amended) A method for communication processing, applicable in a server, comprising:
establishing a transmission control protocol (TCP) connection with a client[[,]]; 
receiving a first request sent by the client, wherein the first request is configured to request a configuration document required for microphone-connecting and stream-pushing;
acquiring the configuration document based on the first request, wherein the configuration document is configured to provide a setting item required by the client for microphone-connecting and stream-pushing; 
sending the configuration document to the client as a response to the first request; and
turning off the TCP connection with the client, 
wherein the first request is an HTTP request, and the configuration document is returned by the server as a response to the HTTP request.
21. (Currently Amended) An apparatus for communication processing, applicable in a client, comprising:
a processor; and 
a memory configured to store instructions executable by the processor; 
wherein the processor is configured to execute the instructions to perform the following operations:
acquiring a first request, wherein the first request is configured to request to turn on a microphone and collect audio; 
establishing a transmission control protocol (TCP) connection with a server[[,]]; 
sending a second request to the server, wherein the second request is configured to request a configuration document required for microphone-connecting and stream-pushing, and the configuration document is configured to provide a setting item required for microphone-connecting and stream-pushing;
receiving the configuration document returned from the server; 
turning off the TCP connection with the server; 
parsing the configuration document[[,]];
turning on the microphone based on the setting item[[,]]; and 
collecting the audio and implementing the stream-pushing, 
wherein the second request is an HTTP request, and the configuration document is returned by the server as a response to the HTTP request.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468